Citation Nr: 1547802	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  11-14 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel



INTRODUCTION

The Veteran had active duty service from June 1969 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board notes that Veteran's appeal had originally included the issues of entitlement to service connection for a heart disorder, hearing loss, and tinnitus.  However, during the course of the appeal, the Veteran's claims for service connection for hearing loss, tinnitus, and a heart disorder were granted by the RO in subsequent rating decisions.  As such, those issues no longer remain on appeal, and no further consideration is needed.

In addition, the Veteran's appeal included the issues of entitlement to service connection for peripheral neuropathy of the upper and lower extremities.  However, the Veteran did not submit a substantive appeal for that particular issue following the issuance of a March 2011 statement of the case. See 38 C.F.R. § 20.202.  In fact, the Veteran specifically limited his May 2011 VA Form 9 to the issues listed on title page.  Accordingly, the issues of entitlement to service connection for peripheral neuropathy of the upper and lower extremities no longer remain in appellate status, and no further consideration is required.

The Board also notes that, in addition to the paper claims file, there are files in Virtual VA and the Veterans Benefits Management System (VBMS).  A review of the documents in those files reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran was afforded a VA examination in July 2008 at which time the examiner stated that it was less likely than that the Veteran's erectile dysfunction as due to his service-connected diabetes mellitus.  He did not opine as to whether the diabetes mellitus may have aggravated the Veteran's erectile dysfunction. See Allen v. Brown, 7 Vet. App. 439, 448 (1995). There was also no rationale provided other than a statement that the erectile dysfunction was secondary to low testosterone.  

The Veteran was also provided a VA examination in February 2011, and the examiner opined that the Veteran's erectile dysfunction was less likely than not caused by or due to his type II diabetes mellitus.  In so doing, the examiner discussed the risk factors for erectile dysfunction and noted that the Veteran had been diagnosed and treated for hypogonadism.  However, she did not address whether the Veteran's erectile dysfunction may have been aggravated by his service-connected diabetes mellitus.  

For these reasons, the Board finds that an additional medical opinion is needed to address the etiology of the Veteran's erectile dysfunction.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his erectile dysfunction disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file.

2.  After the above development has been completed, the AOJ should refer the Veteran's claims folder to the February 2011 VA examiner, or if she is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of the Veteran's erectile dysfunction.    

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran's erectile dysfunction is causally or etiologically related to his military service.  He or she should also state whether it is at least as likely as not that the Veteran's erectile dysfunction is either caused by or permanently aggravated by his service-connected diabetes mellitus.

The examiner should specifically address the Veteran's previous VA examination reports in his or her opinion, to include the notations in the February 2011 VA examination wherein the examiner noted that the Veteran's diabetes mellitus was a risk factor for or possible cause of erectile dysfunction.  

The examiner should also address the medical articles submitted by the Veteran in support of his claim, which accompanied his October 2015 brief.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




